DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on January 07, 2019. Claims 1-21 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on January 07, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on January 07, 2019 have been accepted.

Claim Objections
Claims 2, 7, 10 and 15 are objected to because of the following informalities:  
Claim 2 recites the phrase “the request” at the end of the claim. There are two different prior recited requests. It is suggested the limitation be amended to “the request to generate the temporary key pair
Claim 7 recites the phrase “the first nonce and the second nonce encrypted by the temporary private key is further encrypted...” It is suggested the phrase be amended to “the first nonce and the second nonce encrypted by the temporary private key [[is]] are further encrypted...” for grammatical correctness. Claim 15 is objected to for similar reasons to claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the DP accelerator” in several places. There are multiple previously recited data processing accelerators and it is unclear as to which particular data processing accelerator the limitations are referring. Dependent claims 2-8 are rejected for containing the same indefinite language as parent claim 1 without further remedying the indefinite language.
Claim 7 recites the limitation “the temporary private key.” There are multiple previously recited temporary private keys and it is unclear as to which 
Claim 9 recites the limitation “the host system.” There is insufficient antecedent basis for this limitation. Dependent claims 10-16 are rejected for containing the same indefinite language as parent claim 9 without further remedying the indefinite language. 
Claim 15 recites the limitation “the temporary private key.” There are multiple previously recited temporary private keys and it is unclear as to which particular temporary private key the limitation is referring. Dependent claim 16 is rejected for containing the same indefinite language as parent claim 15 without further remedying the indefinite language.
Claim 17 recites the limitation “the DP accelerator” and “the host system” in several places. There are multiple previously recited data processing accelerators and host systems and it is unclear as to which particular data processing accelerator and host system the limitations are referring. Dependent claims 18-21 are rejected for containing the same indefinite language as parent claim 17 without further remedying the indefinite language.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Clam 1 recites, inter alia, “in response to receiving a temporary public key (PK_d) from a data processing (DP) accelerator, generating a first nonce (nc) at the host system, wherein the DP accelerator is coupled to the host system over a bus; transmitting a request to create a session key from the host system to the DP accelerator, the request including a host public key (PK_O) and the first nonce; receiving a second nonce (ns) from the DP accelerator, wherein the second nonce is encrypted using the host public key and a temporary private key (SK_d) corresponding to the temporary public key”.

The following are considered to be the closest prior art(s) made of record:

Kershaw et al. (U.S. Pub. No. 2009/0172411 and hereinafter referred to as Kershaw) which discloses protecting data sent from a CPU to another processing device like an accelerator using a session key (see Abstract and paragraph [0060] of Kershaw)
Lalwani et al. (U.S. Pub. No. 2014/0156989 and hereinafter referred to as Lalwani) which discloses generating a session key using a first and second nonce (see paragraph [0028] of Lalwani)

While the prior art does generally disclose protecting data transmitted from one chip to another using a session key and generating a session key using nonces, the prior art is not considered to disclose the particular combination of the claimed limitations. Thus, the prior art is not considered to disclose “in response to receiving a temporary public key (PK_d) from a data processing (DP) accelerator, generating a first 
Independent claims 9 and 17 are considered to contain allowable subject matter for similar reasons to claim 1. Dependent claims 2-8, 10-16 and 18-21 are considered to contain allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coon et al. (U.S. Pub. No. 2018/0145828) – cited for teaching a session key shared between a coprocessor and a smart card- paragraph [0188]
Choyi et al. (U.S. Pub. No. 2016/0065362) – cited for teaching encrypting a nonce and using two nonces to generate a session key – paragraph [0063]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438